     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 1 of 29


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                      No. 2:18-CV-0055-KJM-DMC
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    ENLOE MEDICAL CENTER,
15                      Defendant.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action for wrongful

18   termination. The original complaint, filed in the Butte County Superior Court in December 2017,

19   was removed to this Court based on federal question jurisdiction. See ECF No. 1 (Notice of

20   Removal). Defendant contends the matter presents a federal question because Plaintiff’s claims

21   require substantial interpretation of a collective bargaining agreement between an employer and a

22   union, which is governed under the Labor Management Relations Act. See id. at 3.

23                 Pending before the Court is Defendant’s motion to dismiss Plaintiff’s second

24   amended complaint. See ECF No. 62.

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 2 of 29


 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                   This action proceeds on Plaintiff’s second amended complaint against Defendant

 3   Enloe Medical Center. See ECF No. 61. According to Plaintiff, the action arises from

 4   “retaliation against PLAINTIFF for reporting a patient safety concern and possible misconduct.”

 5   Id. at 1. Plaintiff states he was employed as a “CT Technologist Assistant” in the Radiology

 6   Department for nearly eleven years. Id. at 2. On the morning of November 25, 2015, Plaintiff

 7   states he “discovered what he believed was a severe safety concern involving a vulnerable ER

 8   patient with a documented. . . . severe allergy to Iodinated IV Contrast Media. . . .” Id. Plaintiff

 9   states the patient had just undergone a CT scan involving an IV injection of this contract media

10   just moments before. See ECF No. 61, pg. 2. Plaintiff next states:

11                           PLAINTIFF reported to what he in good faith believed to be, the
                     proper chain of command, the on-duty attending Emergency Room Nurse,
12                   Ordering ER Physician, Attending Radiologist, and RN House Supervisor,
                     with whom he also voiced concern of future retaliatory action for
13                   reporting the safety concern.
14                   Id.
15   According to Plaintiff, on November 25, 2015, he had been asked to “help at the Front Desk

16   area.” Id. Plaintiff appears to deny that he was ever formally reassigned and states that he had

17   never been “reassigned” during his tenure with Defendant Enloe Medical Center. See id.

18                   Plaintiff alleges that at all times on November 25, 2015, he had lawful authority

19   and reason to access patient records “for patient treatment, payment, or healthcare operations.”

20   Id. He adds that “[a]ll medical records accessed on November 25, 2015, were only in the line of
21   his duty to ‘patient treatment, payment, or healthcare operations including, the select five

22   patients EMC alleges he accessed in violation of medical privacy or HIPAA.’” Id. at 2-3 (italics

23   in original).

24                   Next, Plaintiff states that Defendant acted in bad faith “with unknown ulterior

25   motives” in “suppressing the truth” by denying him access to the Radiology Department Manager

26   or Director during the initial internal investigation into his access of patient records on November
27   25, 2015. Id. Plaintiff also claims Defendant’s upper management “intentionally avoided having

28   the PLAINTIF’s direct supervising Manager and Director over him present during the
                                                        2
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 3 of 29


 1   investigation.” ECF No. 61, pg. 3. Plaintiff further contends Defendant acted in bad faith “when

 2   declining to meet with the mediator during the Union grievance process.” Id.

 3                  Plaintiff also alleges that Defendant wrongly denied him access to unemployment

 4   benefits, alleging Plaintiff was terminated for misconduct. See id. According to Plaintiff, he

 5   ultimately prevailed in his unemployment appeal to the State of California Unemployment

 6   Insurance Appeals Board, which ruled that Plaintiff “was discharged for reasons other than

 7   misconduct connected with his most recent work.” Id. at 3-4 (citing a March 18, 2016, decision

 8   in case no. 5656295).

 9                  Plaintiff alleges the following more specific facts:

10                        1.      Plaintiff began his employment with Defendant Enloe
                    Medical Center on February 1, 2005, as a Computerized Tomography
11                  Technologist Assistant (CT Tech Assistant). See id. at 9.
12                          2.      At that time, Plaintiff was assigned to the CT Department
                    within the Radiology Department, where he “officially remained” through
13                  the date of termination. Id.
14                          3.      Plaintiff was never reassigned to any other duty
                    classification or department. See id.
15
                          4.      Plaintiff’s supervisors were Radiology Director P. Pooley
16                  and Radiology Manager J. Crawford. See id. at 10.
17                         5.      S. Fredricks was never Plaintiff’s supervisor and Plaintiff
                    was never his employee. See id.
18
                          6.     On the day of November 25, 2015, both the Radiology
19                  Manager and Radiology Supervisor left early in the afternoon. See id.
20                       7.      On November 25, 2015, S. Fredricks was the Lead
                    Computerized Tomography Technologist. See id.
21
                            8.     S. Fredricks was without managerial or supervisorial
22                  control of anyone – including Plaintiff – in the Radiology Department.
23                          9.    On November 25, 2015, Plaintiff and two other CT Techs –
                    G. Mayfield and P. Davis – were assigned to the Radiology Department.
24                  See id.
25                         10.     Plaintiff’s regular duties included accessing patient
                    information, screening select information, printing reports, documenting
26                  and processing exam orders, and coordinating patient transport. See id. at
                    11.
27
                           11.    At all times, Plaintiff was subject to Enloe Medical
28                  Center’s “Health Care Compliance Program – Code of Conduct.” Id.
                                                       3
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 4 of 29


 1                     12.    The Code of Conduct required Plaintiff to “report suspected
                 misconduct.” ECF No. 61, pg. 12.
 2
                         13.    Enloe Medical Center employees have entered into a
 3               collective bargaining agreement with the United Healthcare Workers –
                 West effective July 1, 2015. See id. at 13.
 4
                         14.     At all relevant times, Plaintiff was a union member subject
 5               to the collective bargaining agreement. See id.

 6                       15.    On November 25, 2015, G. Mayfield asked Plaintiff to
                 assist an overwhelmed colleague at the front desk area with high call
 7               volume. See id.

 8                      16.      G. Mayfield had no managerial or supervisorial control
                 over Plaintiff on November 25, 2015. See id.
 9
                        17.     Plaintiff was never informed by anyone that, during the
10               time he was assisting at the front desk, he would not also remain
                 responsible for his primary duties. See id.
11
                        18.     The first time Plaintiff was ever informed that management
12               considered his role at the front desk a “reassignment” was on December 5,
                 2015, during an interview with C. Linscheid, the Vice President of Human
13               Resources and Chief Compliance Officer, and B. Boggs, the Risk and
                 Compliance Manager and Privacy Officer. See id.
14
                        19.     At no time on November 25, 2015, was Plaintiff ever
15               informed that he was being “reassigned” to the front desk. See id. at 14.

16                     20.     The “Front Desk” is not a title, duty, or position, but a
                 room containing a U-shaped wooden desk. See id.
17
                        21.    Patient Support Clerks who normally sit at the “front desk”
18               have the same limited access to the Patient Care Information System. See
                 id.
19
                         22.    At no time on November 25, 2015, was Plaintiff ever
20               informed that a request for his assistance at the front desk would mean that
                 he no longer had responsibilities regarding patient flow in the CT area. Id.
21               at 14.

22                       23.   Plaintiff was never “floated” to a “temporary assignment”
                 within the meaning of the collective bargaining agreement. See id. at 15.
23
                         24.     Plaintiff was never provided the required two-week
24               orientation for “temporary assignment” at the front desk area of the
                 Radiology Department. See id.
25
                         25.    Mayfield had no authority to transfer or assign Plaintiff to a
26               different department or job. See id.
27                      26.     Upon accepting additional tasks at the front desk, Plaintiff
                 continued his responsibilities at a CT Tech Assistant. See id.
28
                                                    4
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 5 of 29


 1                       27.      On November 25, 2015, Plaintiff accessed confidential
                 patient information “for more than nine patients to verify readiness,
 2               allergies, prior exams, pregnancy, previous visits, or requested reports, and
                 printed disks in the same manner he always did. ECF No. 61, pg. 16.
 3
                        28.    In Plaintiff’s mind, he had the same duties as always and
 4               had the same access to patient information as he always did. See id.

 5                       29.    At 11:42 a.m. on November 25, 2015, Plaintiff notified ER
                 patient #3775’s nurse that Lead CT S. Fredricks “may have made a
 6               potentially dangerous error, by injecting Iodinated IV Contrast Media into
                 patient #3775 without acknowledging or documenting the severe allergy
 7               to Iodinated IV Contrast Media listed in the medical chart. See id.

 8                       30.   Plaintiff noted that the accompanying documentation for
                 patient #3775 was incomplete and lacked post-procedure stats and vital
 9               signs, which was a clear violation of Enloe Medical Center’s policy,
                 procedure, and standard protocol. See id. at 16-17.
10
                         31.     Plaintiff was aware of and had handled the exam
11               requisition for patient #3775 ordered at 10:06 a.m. on November 25, 2015,
                 before being asked to help the front desk area. See id. at 17.
12
                         32.    Plaintiff was first alerted to the potential safety concern
13               when he noticed a recently performed exam on patient #3775 was not
                 correctly processed and transferred to the Radiology reading room at
14               approximately 11:37 a.m.; the exam had been performed at approximately
                 11:19 a.m. Id.
15
                         33.   Plaintiff states that he was a member in good standing of
16               the union when he was terminated. See id.

17                      34.     Plaintiff states that he was terminated on December 11,
                 2015, for “unlawful privacy breach” stemming from his access of patient
18               records on November 25, 2015. Id.

19                       35.    Plaintiff appealed the denial of unemployment benefits and,
                 on March 18, 2016, Administrative Law Judge Keith Sakimura
20               determined that Plaintiff “was discharged for reasons other than
                 misconduct connected with his most recent work.” Id. at 18 (citing Ruling
21               of the California Unemployment Insurance Appeals Board in case no.
                 5656295).
22
                         36.     Plaintiff states he attempted to pursue a grievance through
23               the union, but that Enloe Medical Center declined to participate in
                 mediation. See id.
24
                         37.    Plaintiff states his grievance was ultimately withdrawn by
25               the union because it concluded “WEIU UHW (“the Union”) does not
                 believe that we are likely to prevail in arbitration. . . .” Id. at 18-19. (citing
26               a March 4, 2016, letter from Marcus Hatcher, a union representative).
27                      38.      On March 8, 2016, Plaintiff filed an appeal and, on March
                 9, 2016, Plaintiff received confirmation of an appeal hearing set for April
28               20, 2016. See id. at 19.
                                                      5
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 6 of 29


 1                     39.    Plaintiff attended the appeal hearing on April 20, 2016.
                 See ECF No. 61, pg. 19.
 2
                        40.     Plaintiff states that, on April 27, 2016, he received a
 3               decision from the union appeal panel concluding he had the right to
                 proceed with arbitration because “your employer failed to provide just
 4               cause for termination. . . .” Id. (citing appeal panel’s decision).

 5                        41.     On June 1, 2016, Plaintiff states he received notice of a
                 second appeal panel hearing due to “new information,” which Plaintiff
 6               states is false information provided by Enloe Medical Center. Id.

 7                     41.     Plaintiff states the “new information” was contained in a
                 May 26, 2016, email from C. Linscheid. Id.
 8
                        42.    Plaintiff appeared for a second appeal hearing on June 20,
 9               2017, to answer questions relating to the “new information.” Id.

10                      43.     On July 19, 2016, Plaintiff received a second appeal panel
                 decision reversing the prior decision. See id.
11

12               Plaintiff alleges eight claims for relief as follows:

13               First Claim             Wrongful termination in violation of public policy,
                                         California Labor Code § 232.5.
14
                 Second Claim            Wrongful termination in violation of public policy,
15                                       California Labor Code § 1102.5.

16               Third Claim             Breach of contract and implied covenant of good faith
                                         and fair dealing.
17
                 Fourth Claim            Breach of contract and implied covenant of good faith
18                                       and fair dealing.

19               Fifth Claim             Breach of contract and implied covenant of good faith
                                         and fair dealing.
20
                 Sixth Claim             Unfair business practices, California Business &
21                                       Professions Code § 17200, et seq.

22               Seventh Claim           Defamation.

23               Eighth Claim            Slander.

24               See id. at 23-48.

25   ///

26   ///

27   ///

28   ///
                                                     6
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 7 of 29


 1                           II. STANDARDS FOR MOTION TO DISMISS

 2                  In considering a motion to dismiss, the Court must accept all allegations of

 3   material fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The

 4   Court must also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer

 5   v. Rhodes, 416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S.

 6   738, 740 (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All

 7   ambiguities or doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen,

 8   395 U.S. 411, 421 (1969). However, legally conclusory statements, not supported by actual

 9   factual allegations, need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009).

10   In addition, pro se pleadings are held to a less stringent standard than those drafted by lawyers.

11   See Haines v. Kerner, 404 U.S. 519, 520 (1972).

12                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

13   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

14   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

15   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

16   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain

17   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

18   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

19   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

20   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the
21   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

22   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

23   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

24   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

25   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

26   to relief.” Id. (quoting Twombly, 550 U.S. at 557).
27   ///

28   ///
                                                         7
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 8 of 29


 1                   In deciding a Rule 12(b)(6) motion, the Court generally may not consider materials

 2   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

 3   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The Court may, however, consider: (1)

 4   documents whose contents are alleged in or attached to the complaint and whose authenticity no

 5   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

 6   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

 7   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

 8   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

 9   1994).

10                   Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

11   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

12   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

13

14                                             IV. DISCUSSION

15                   In its motion to dismiss, Defendant argues: (1) Plaintiff’s third claim should be

16   dismissed because it is preempted and time-barred; (2) Plaintiff’s fourth and fifth claims should

17   be dismissed because Plaintiff has not alleged contractual obligations separate from his third

18   claim, which is preempted and time-barred; and (3) Plaintiff’s seventh and eighth claims should

19   be dismissed because they are time-barred and the alleged defamatory statements are privileged,

20   not defamatory, or substantially true. See ECF No. 62, pgs. 12-21. Defendant does not seek
21   dismissal of Plaintiff’s first, second, or sixth claims.

22            A.     Contract Claims

23                   Plaintiff raises three claims – the third, fourth, and fifth claims – based on alleged

24   breach of contractual obligations. Defendant contends Plaintiff’s third claim is preempted and

25   time-barred, and that Plaintiff’s fourth and fifth claims fail to allege any contractual obligations

26   separate from that alleged in the third claim, which is preempted and time-barred.
27   ///

28   ///
                                                          8
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 9 of 29


 1                  When resolution of an employee’s state law claim depends on the meaning of a

 2   collective bargaining agreement, the claim is preempted by federal labor law. See Lingle v.

 3   Norge Division of Magic Chef, 486 U.S. 399, 405-06 (1988). In Lingle, the High Court

 4   considered an employee’s Illinois state law claim for retaliatory discharge. See id. at 401. In

 5   framing the issue, the Supreme Court stated:

 6                  The Court of Appeals agreed that the state law claim was preempted by
                    [Section] 301. In an en banc pinion, over the dissent of two judges, it
 7                  rejected petitioner’s argument that the tort action was not “inextricably
                    intertwined” with the collective bargaining agreement because the
 8                  disposition of a retaliatory discharge claim in Illinois does not depend
                    upon an interpretation of the agreement; on the contrary, the court
 9                  concluded that “the same analysis of the facts” was implicated under both
                    procedures. 823 F.2d at 1046. It took note of, and declined to follow,
10                  contrary decisions in the Tenth, Third, and Second Circuits. We granted
                    certiorari to resolve the conflict in the Circuits. 484 U.S. 895 (1987).
11
                    Lingle, 399 U.S. at 402-03.
12

13   In resolving the conflict, the Supreme Court settled on the following rule: “Thus, Lueck faithfully

14   applied the principle of 301 preemption developed in Lucas Flour: if the resolution of a state law

15   claim depends upon the meaning of a collective bargaining agreement, the application of state law

16   (which might lead to inconsistent results since there could be as many state law principles as there

17   are States) is preempted and federal labor law principles – necessarily uniform throughout the

18   Nation – must be employed to resolve the dispute.” Id. at 405-06 (referencing Allis-Chalmers

19   Corp. v. Lueck, 471 U.S. 202 (1985), and Teamsters v. Lucas Flour Co., 369 U.S. 95 (1962)).

20                  Preempted state law claims are properly styled as a “hybrid § 301/fair
21   representation claim,” subject to a six-month statute of limitations under Section 301 of the

22   National Labor Relations Act. See DelCostello v. Int’l Bhd. Of Teamsters, 462 U.S. 151, 164-

23   165, 169-172 (1983).

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       9
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 10 of 29


 1                  1.      Third Claim

 2                  In his third claim, Plaintiff alleges the following facts:

 3                          1.      At all times, Defendant Enloe Medical Center had in place
                    a collective bargaining agreement with the Service Employees
 4                  International Union – United Healthcare Workers West (SEIU) effective
                    July 1, 2015. See ECF No. 61, pg. 32.
 5
                            2.      Plaintiff was a member of SEIU in good standing at all
 6                  times relevant to the complaint and, as such, was a third-party beneficiary
                    to the collective bargaining agreement. See id.
 7
                           3.      Defendant violated the collective bargaining agreement by
 8                  terminating Plaintiff without just cause. See id. at 33.
 9                         4.      Defendant further violated the collective bargaining
                    agreement by not following the agreements procedures and guidelines for
10                  progressive discipline. See id.
11                          5.      Defendant further violated the collective bargaining
                    agreement by not fairly investigating and disclosing all facts surrounding
12                  Plaintiff’s termination. See id.
13                  Defendant argues Plaintiff’s third claim should be dismissed with prejudice

14    because it is preempted and time-barred under federal law. According to Defendant:

15                                  BAILEY’s third cause of action asserts two claims: (1)
                    breach of contract; and (2) breach of the covenant of good faith and fair
16                  dealing. ECF 61, ¶¶ 228-240. For the reasons detailed below, these claims
                    are exclusively governed by Section 301 [of the National Labor Relations
17                  Act], and are time-barred under its six-month statute of limitations.
                                    In support of this cause of action (and its two claims),
18                  BAILEY alleges in the SAC that ENLOE violated the SEIU-UHW CBA
                    by terminating him without “just cause,” without following the CBA’s
19                  guidelines for progressive discipline, and by refusing to fairly investigate
                    and disclose all facts surrounding his termination. Id. at ¶¶ 229-239.
20                                  Accordingly, BAILEY’s third cause of action is preempted
                    by Section 301 because the resolution of each of its claims (breach of
21                  contract and breach of the covenant of good faith and fair dealing) requires
                    the interpretation or application of a collective bargaining agreement. See
22                  Lingle v. Norge Division of Magic Chef, 486 U.S. 399, 405-06 (1988)
                    (“[I]f the resolution of a state law claim depends upon the meaning of a
23                  collective-bargaining agreement, the application of state law . . . is pre-
                    empted and federal labor-law principles -- necessarily uniform throughout
24                  the Nation -- must be employed to resolve the dispute.”); Young v.
                    Anthony’s Fish Grottos, Inc., 830 F.2d 993, 997 (9th Cir. 1987) (“[t]he
25                  preemptive force of Section 301 is so powerful as to displace entirely any
                    state claim based on a collective bargaining agreement . . . and any state
26                  claim whose outcome depends on analysis of the terms of the
                    agreement.”). The United States Supreme Court has instructed that an
27                  employee’s claims for breach of a collective bargaining agreement must
                    be brought as a “hybrid § 301/fair representation claim” and the statute of
28                  limitations for such claims is six months. DelCostello v. Int’l Bhd. Of
                                                         10
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 11 of 29


 1                   Teamsters, 462 U.S. 151, 164-165, 169-172 (1983).
                                     Here BAILEY’s original Complaint was filed December
 2                   11, 2017. ECF Dkt. 1. His employment with ENLOE was terminated on
                     December 11, 2015, and SEIU-UHW informed him that his grievance was
 3                   being withdrawn on July 19, 2016. ECF 61, ¶¶ 113, 126-127. Thus, the
                     only two temporal points from which BAILEY’s breach claims (contained
 4                   in the third cause of action) could have accrued occurred more than a year
                     before the original Complaint was filed – and both are well outside the
 5                   six-month statute of limitations. For these reasons, BAILEY’s third cause
                     of action is time-barred and should be dismissed. See Sams, 713 F.3d at
 6                   1179 (dismissal for failure to state a claim proper when the allegations in
                     the complaint suffice to establish some bar to recovery or an affirmative
 7                   defense).

 8                   ECF No. 62, pgs. 12-13.

 9                   Here, Plaintiff’s third claim necessarily requires interpretation of the collective

10    bargaining agreement between Defendant and the union, to which Plaintiff alleges he is a third-

11    party beneficiary. See ECF No. 61, pg. 32. As Plaintiff also states in the second amended

12    complaint, the claim is based on three alleged violations of provisions in the collective bargaining

13    agreement – the provision that union employees cannot be terminated except for just cause; the

14    provision that termination follow a progressive disciplinary protocol; and the provision requiring

15    a fair investigation. See ECF No. 61, pg. 32-33. These allegations cannot be separated from the

16    specific provisions of the collective bargaining agreement as issue. Plaintiff’s third claim is,

17    therefore, preempted by federal labor law. See Lingle, 486 U.S. at 405-06.

18                   Applying federal labor law, the Court also agrees that Plaintiff’s claim is time-

19    barred. As Defendant notes, Section 301 of the National Labor Relations Act imposes a six-

20    month limitations period. See DelCostello, 462 U.S. at 154-54; see also 29 U.S.C. § 160(b).

21    Plaintiff alleges he was terminated in December 2015, see ECF No. 61, pg. 17, and that his union

22    grievance was ultimately withdrawn in July 2016, see id. at 19. These are the earliest and latest

23    dates upon which Plaintiff arguably could have first known about his claim. The Court will give

24    Plaintiff the benefit of the latest date and assume for purposes of Defendant’s motion that his

25    claim accrued in July 2016. Applying a six-month limitations period, the last day for Plaintiff to

26    file his complaint would have been in January 2017. Plaintiff’s complaint, filed in state court in

27    December 2017, see ECF No. 1-1 (original complaint attached to Defendant’s Notice of

28    Removal), is untimely.
                                                        11
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 12 of 29


 1                  Defendant’s motion to dismiss should be granted as to Plaintiff’s third claim,

 2    which should be dismissed with prejudice as preempted and time-barred.

 3                  2.      Fourth and Fifth Claims

 4                  In his fourth claim, Plaintiff alleges the following facts:

 5                          1.    Plaintiff alleges he and Defendant entered into an
                    agreement entitled “Patient Care Information Systems (PCIS), Internet and
 6                  Electronic Communications Statement” on January 1, 2005. See ECF No.
                    61, pg. 34.
 7
                           2.     Plaintiff characterizes this agreement as a “non-disclosure
 8                  agreement” which set out Plaintiff’s liability to Defendant for misuse of
                    the PCIS system. See id.
 9
                            3.     Plaintiff alleges that, under this agreement, Defendant was
10                  required to provide notice to Plaintiff prior to suspending his access
                    privileges. See Id. at 35.
11
                           4.      Plaintiff alleges that, at all times during his employment, he
12                  accessed patient record consistent with this agreement. See id. at 36.
13                  In his fifth claim, Plaintiff alleges the following facts:

14                         1.      As a condition of continued employment, Plaintiff was
                    required to sign a document titled “Enloe Medical Center, Health Care
15                  Compliance Program, Code of Conduct.” Id. at 36.
16                         2.     Plaintiff alleges this document required him to report
                    suspected misconduct. See id. at 38.
17
                           3.      Plaintiff further alleges that the document precludes
18                  Defendant from terminating his employment for anything other than just
                    cause. See id. at 40.
19
                           4.     Plaintiff alleges Defendant breached this agreement by
20                  terminating him despite Plaintiff’s adherence to the agreement’s reporting
                    requirement and absent just cause. See id. 39.
21

22                  As to Plaintiff’s fourth and fifth claims, Defendant argues the claims should both

23    be dismissed as preempted and time-barred under federal law. According to Defendant:

24                                  BAILEY’s fourth cause of action also asserts two claims:
                    (1) breach of contract; and (2) breach of the covenant of good faith and
25                  fair dealing. ECF 61, ¶¶ 241-256. These claims are based on an alleged
                    violation of ENLOE’s Patient Care Information System (PCIS), Internet
26                  and Electronic Communications Statement, which BAILEY signed on
                    January 1, 2005. Id. at ¶ 242. BAILEY contends that this document
27                  constitutes a contract between him and ENLOE akin to a nondisclosure
                    agreement that “set out [BAILEY’s] liability to [ENLOE] for misuse of
28                  the PCIS system . . . .” Id. at ¶ 243. The only contractual obligations
                                                        12
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 13 of 29


 1               BAILEY alleges ENLOE owed him under this document were: “a duty to
                 give notice to BAILEY that he no longer had access to PCIS confidential
 2               patient charts and records,” and “a duty to protect and hold [BAILEY]
                 harmless for all access obtained ‘for purpose of treatment’ and ‘healthcare
 3               operations.” Id. at ¶¶ 249, 254. BAILEY’s allegations fail to support a
                 cognizable legal theory and state a facially plausible claim for relief for
 4               multiple reasons.
                                 BAILEY’s claim that the Patient Care Information System
 5               (PCIS), Internet and Electronic Communications Statement forms an
                 individual contract governing the terms and conditions of his employment
 6               (particularly disciplinary matters) - separate and apart from the SEIU-
                 UHW CBA - is contrary to the law. It is well-settled that “a collective
 7               bargaining agreement with respect to terms and conditions of employment
                 prevails over individual contracts between employers and employees
 8               concerning these subjects.” Hendricks v. Airline Pilots Ass’n Int’l, 696
                 F.2d 673, 675 (9th Cir. 1983). As a SEIU-UHW member, any discipline of
 9               BAILEY was governed exclusively by Article 30 of the SEIU-UHW
                 CBA. Exhibit B, SEIU-UHW CBA. (footnote omitted). Rights created by
10               collective bargaining ordinarily can be extinguished only by subsequent
                 collective bargaining. See Hendricks, 696 F.2d at 676.
11                               Accordingly, ENLOE’s Patient Care Information System
                 (PCIS), Internet and Electronic Communications Statement is not a
12               contract that supplants the SEIU-UHW CBA; it simply sets forth
                 guidelines that can form the basis of “good cause” for a disciplinary
13               action. Exhibit C, Patient Care Information System (PCIS), Internet and
                 Electronic Communications Statement. (footnote omitted). The gravamen
14               of BAILEY’s fourth cause of action, therefore, is that ENLOE lacked “just
                 cause” under the SEIU-UHW CBA to terminate his employment because
15               BAILEY’s conduct conformed to the guidelines in the Patient Care
                 Information System (PCIS), Internet and Electronic Communications
16               Statement. For these reasons, and as set forth above in the discussion of
                 BAILEY’s third cause of action, the claims in the fourth cause of action
17               are time-barred because they are subject to Section 301 and its six-month
                 statute of limitations.
18
                                ***
19
                                 Like the third and fourth causes of action, BAILEY’s fifth
20               cause of action also asserts a claim for breach of contract and a claim for
                 breach of the covenant of good faith and fair dealing. ECF 61, ¶¶ 257-290.
21               These claims are based on an alleged violation of ENLOE’s Code of
                 Conduct. Id. BAILEY contends that his conduct adhered to and was
22               mandated by various standards set forth in the Code of Conduct. Id.
                 BAILEY alleges that ENLOE violated the Code of Conduct by denying
23               that his actions were appropriate under Standard No. 5, and by terminating
                 is employment without “just cause” (under “a ruse that he was
24               ‘reassigned’ to a different position, and therefore accessing protected
                 patient medical records was prohibited”) in violation of the SEIU-UHW
25               CBA. Id. at ¶¶ 282-289.
                                 For the same reason as BAILEY’s fourth cause of action,
26               his allegations based on the Code of Conduct fail to support a cognizable
                 legal theory and state a facially plausible claim for relief. BAILEY’s claim
27               that the Code of Conduct forms an individual contract governing the terms
                 and conditions of his employment (particularly disciplinary matters) -
28               separate and apart from the SEIU-UHW CBA - is contrary to the law.
                                                   13
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 14 of 29


 1                   Hendricks, 696 F.2d at 676 (a collective bargaining agreement with
                     respect to terms and conditions of employment prevails over individual
 2                   contracts between employers and employees concerning these subjects).
                     Again, as a SEIU-UHW member, any discipline of BAILEY was
 3                   governed exclusively by Article 30 of the SEIU-UHW CBA. Rights
                     created by collective bargaining ordinarily can be extinguished only by
 4                   subsequent collective bargaining. See Hendricks, 696 F.2d at 676.
                                     Accordingly, the Code of Conduct is not a contract that
 5                   supplants the SEIU-UHW CBA; it simply sets forth principles, policies
                     and procedures that can form the basis of “good cause” for a disciplinary
 6                   action. Exhibit D, Code of Conduct. The gravamen of BAILEY’s fifth
                     cause of action, therefore, is that ENLOE lacked “just cause” under the
 7                   SEIU-UHW CBA to terminate his employment because BAILEY’s
                     conduct conformed to the principles, policies, and procedures in the
 8                   Code of Conduct. For these reasons, and as set forth above in the
                     discussion of BAILEY’s third and fourth causes of action, the claims in
 9                   the fifth cause of action are time-barred because they are subject to
                     Section 301 and its six-month statute of limitations.
10
                     ECF No. 62, pgs. 13-16.
11

12                   Plaintiff’s fourth claim is based on alleged breach of the PCIS document, which

13    Plaintiff’ characterizes as an “agreement.” See ECF No. 61, pg. 34. According to Plaintiff, this

14    “agreement” set out Plaintiff’s “liability” for misuse of the PCIS system. See id. Plaintiff further

15    contends the “agreement” required a specific term and condition to his employment, namely that

16    he be provided notice prior to any suspension of system access. See id. at 35. For purposes of

17    Defendant’s motion to dismiss, the Court presumes these factual allegations are true. Presuming

18    the PCIS document created a separate agreement concerning terms and conditions of Plaintiff’s

19    employment at Enloe Medical Center, the collective bargaining agreement prevails over any

20    individual contact between an employee and employer. See Hendricks, 696 F.2d at 675.

21    Plaintiff’s fourth claim is, therefore, also preempted by federal labor law. See Lingle, 486 U.S. at

22    405-06.

23                   Plaintiff’s fifth claim is based on an alleged breach of the Code of Conduct. See

24    ECF No. 61, pg. 36. Plaintiff alleges the Code of Conduct imposed terms and conditions on his

25    employment. See id. Plaintiff further alleges the Code of Conduct precluded Defendant from

26    terminating him for any reason other than good cause. See id. at 40. Plaintiff alleges Defendant

27    breached the Code of Conduct by terminating without good cause. See id. at 39. These

28    allegations, which the Court presumes are true for purposes of Defendant’s motion to dismiss,
                                                        14
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 15 of 29


 1    squarely relate to terms and conditions of Plaintiff’s employment and termination thereof by

 2    Defendant Enloe Medical Center. As such, Plaintiff’s fifth claim is also preempted. See Lingle,

 3    486 U.S. at 405-06.

 4                   Applying Section 301’s six-month limitations period, the Court also concludes that

 5    Plaintiff’s fourth and fifth claims are time-barred. Plaintiff alleges he and Defendant entered into

 6    the PCIS “agreement” in January 2005. See ECF No. 61, pg. 34. He alleges he entered into the

 7    Code of Conduct as a condition of his continued employment. See id. at 36. Plaintiff also alleges

 8    that he was terminated on December 11, 2015, for breaching patient privacy. See id. at 17. The

 9    Court presumes these allegations are true for purposes of Defendant’s motion to dismiss. Further,

10    the Court will give Plaintiff the benefit of the doubt and presume that any breach of the PCIS

11    “agreement” or Code of Conduct coincided with Plaintiff’s termination. The Court will go one

12    step further and presume Plaintiff’s fourth and fifth claims accrued on the latest date possible –

13    the date on which his union grievance concerning his termination was ultimately withdrawn in

14    July 2016. Consistent with the Court’s analysis above, Plaintiff’s fourth and fifth claims are time-

15    barred under Section 301 of the National Labor Relations Act. See DelCostello, 462 U.S. at 154-

16    54; see also 29 U.S.C. § 160(b).

17                   Defendant’s motion to dismiss should be granted as to Plaintiff’s fourth and fifth

18    claims, which should be dismissed with prejudice as preempted and time-barred.

19           B.      Defamation Claims

20                   In his seventh and eighth claims, Plaintiff asserts causes of action for defamation.
21    Defendant contends these claims should be dismissed because they are time-barred and the

22    alleged defamatory statements are privileged, not defamatory, or substantially true.

23                   Under California law, the tort of defamation involves (1) an intentional publication

24    that (2) is false and (3) unprivileged and (4) has a natural tendency to injure or causes special

25    damages. See Smith v. Maldonado, 72 Cal. App. 4th 637, 645 (1999); see also Seelig v. Infinity

26    Broadcasting Corp., 97 Cal. App. 4th 798, 809 (2002). The truth of the statements at issue is an
27    absolute defense against a defamation claim. See Smith, 72 Cal. App. 4th at 646-47.

28    ///
                                                        15
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 16 of 29


 1                   A communication made in any judicial proceeding or any other official proceeding

 2    authorized by law is privileged. See Cal. Civil Code § 47(b). Communications made to an

 3    official administrative agency are also privileged. See Martin v. Kearney, 51 Cal. App. 3d 309,

 4    311 (1975). This privilege – called the litigation privilege – extends to private contractual

 5    arbitration proceedings. See Moore v. Canliffe, 7 Cal. 4th 634, 642-44 (1994). The litigation

 6    privilege is not limited to statements made during an official proceeding but also extends to

 7    statements made prior to the proceeding if such statements have a logical relation to the

 8    proceeding. See Falcon v. Long Beach Genetics, Inc., 224 Cal. App. 4th 1263, 1272 (2014). The

 9    litigation privilege is broadly applied, and doubts should be resolved in favor of the privilege.

10    See Wang v. Heck, 203 Cal. App. 4th 677, 684 (2012).

11                   Defamation claims are subject to a one-year statute of limitations. See Cal. Civil

12    Code § 340(c); see also Shively v. Bozanich, 31 Cal. 4th 1230, 1246 (2003). The Court rejects

13    Plaintiff’s argument to the contrary. In his opposition brief, Plaintiff argues California Civil Code

14    § 340(c) does not apply because he is not a minor, bank depositor, or pursuing an action for the

15    death of an animal. See ECF No 68, pgs. 25-27. Defendant contends in its reply that Plaintiff

16    simply misreads the statute. See ECF No. 70, pg. 8. The Court agrees.

17                   Section 340(c) specifies a one-year limitations period for “[a]n action for libel,

18    slander, false imprisonment, seduction of a person below the age of legal consent, or by a

19    depositor against a bank for the payment of a forged or raised check. . . ., or against any person

20    who boards or feeds an animal or fowl or who engages in the practice of veterinary medicine. . .
21    for that person’s neglect resulting in injury or death to an animal or fowl. . . .” Cal. Civil Code §

22    340(c). A plain reading of the statute indicates that actions for seduction of a minor, actions by a

23    bank depositor, and actions against persons who board animals are separate and distinct from

24    actions for libel and slander. The California Supreme Court has clearly held that a one-year

25    limitations period applies to defamation actions. See Shivley, 31 Cal. 4th at 1246 (holding that

26    the applicable statute of limitations for a defamation action is one year under § 340(c)).
27    ///

28    ///
                                                         16
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 17 of 29


 1                   Plaintiff’s seventh claim is labeled a claim for “defamation” and his eighth claim is

 2    labeled a claim for “slander.” Statements made to Plaintiff’s union representatives, statements

 3    made to the California Employment Development Department, statements made to the California

 4    Health and Human Services Agency, and statements made to Cal Fire are alleged in the seventh

 5    claim. Plaintiff alleges in his eighth claim that all the various false statements are slanderous.

 6                   1.      Seventh Claim

 7                   In his seventh claim, Plaintiff alleges the following facts:

 8                           1.      Defendant’s representatives or agents knowingly informed
                     Plaintiff’s union representative that Plaintiff “was not involved in
 9                   treatment, payment, or operations despite repeated training” and that
                     Plaintiff “was terminated on 12/11/15 for unlawful privacy breach.” ECF
10                   No. 62, pg. 44
11                           2.      Both statements are false. See id.
12                           3.       Defendant’s representatives or agents knowingly informed
                     Plaintiff’s union representative that there was no evidence to support
13                   Plaintiff’s allegations of wrongdoing with respect to patient #3775. See
                     id.
14
                             4.      This statement is false. See id.
15
                             5.     C. Linscheid informed Plaintiff’s union director that “[t]wo
16                   or three weeks ago Dan [Bailey] was seen coming out of Cal Java, a
                     coffee shop directly across from the hospital; he was wearing scrubs.” Id.
17
                            6.      Plaintiff alleges this statement falsely implied that Plaintiff
18                   was “stalking” the hospital. ECF No. 61, pg. 44.
19                          7.    Plaintiff claims Defendant published false statements that
                     “caused PLAITIFF to lose his position as a volunteer Firefighter for Butte
20                   County with Cal Fire.” Id.
21                           8.      Defendant’s representatives or agents accused Plaintiff of
                     “fraudulent[ly] donning of the firefighter’s uniform, and unauthorized
22                   entry into the hospital.” See id.
23                           9.      This statement is false. See id.
24                           10.     Defendants published, by speech, email, fax, or some other
                     unknown means, statements causing Plaintiff to lose his job as a volunteer
25                   firefighter for Cal Fire. See id.
26                           11.      Plaintiff alleges publication of false statements caused
                     Plaintiff to lose his union grievance “by default.” Id. at 45.
27

28    ///
                                                         17
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 18 of 29


 1                          12.     Plaintiff claims Defendant knowingly published false
                     information to the State of California EDD and State of California Health
 2                   and Human Services Agency. See ECF No. 62, pg. 46.

 3                          13.     Plaintiff alleges that, as a result of this publication, an
                     adverse decision was reached in his unemployment insurance appeal. See
 4                   id.

 5                   Plaintiff’s seventh claim is based on four categories of alleged statements:

 6    statements made to Plaintiff’s union representatives, statements made to the California

 7    Employment Development Department, statements made to the California Health and Human

 8    Services Agency, and statements made to Cal Fire.

 9                          a.      Statements Made to Plaintiff’s Union Representatives

10                   Defendant argues the seventh claim should be dismissed to the extent it is based on

11    statements made to Plaintiff’s union representatives because the claim is time-barred and such

12    statements are privileged. According to Defendant:

13                                   BAILEY alleges that he initiated his grievance with SEIU-
                     UHW in December 2015 and the grievance was withdrawn on July 19,
14                   2016. ECF 61, ¶¶ 115, 174, 220, 235. He alleges SEIU-UHW withdrew
                     the grievance “as a direct result” of defamatory statements made by
15                   ENLOE employees. Id. at ¶¶ 193, 220. That necessarily means the
                     allegedly defamatory communications occurred between these two dates.
16                   Moreover, the only communications between ENLOE employees and
                     SEIU-UHW representatives that BAILEY alleges were: (1) an email from
17                   Ms. Linscheid to Sabrina Struth on January 28, 2016; and (2) a May 26,
                     2016, phone call between Ms. Linscheid and Mr. Hatcher, along with a
18                   memorializing email Ms. Linscheid sent to Mr. Hatcher that same day. Id.
                     at ¶¶ 119, 124-125, 185, 192, 220-223, 225, 269, 305-307, 309-311, 322,
19                   328-329, 333-336; Exhibit E, Email Linscheid to Hatcher, 5/26/16.
                     BAILEY’s causes of action for defamation/slander are subject to a one-
20                   year statute of limitations. Cal. Civ. Proc. Code § 340(c). BAILEY filed
                     the instant civil action on December 11, 2017. ECF Dkt. 1. Even assuming
21                   BAILEY’s defamation/slander causes of action qualified for relation back,
                     the alleged communications fall well outside the one-year statute of
22                   limitations.
                                     Regardless, these communications are absolutely
23                   privileged. Cal. Civ. Code § 47(b). The absolute privilege applies to any
                     communication made in any “official proceeding authorized by law.” Id.
24                   The SEIU-UHW CBA’s grievance process is an official proceeding
                     authorized by law. Federal law “requires use of the contract grievance
25                   procedure agreed upon by the employer and union as the mode of
                     redress.” SEIU United Healthcare Workers – West v. Los Robles Regional
26                   Medical Center, 812 F.3d 725, 730 (9th Cir. 2015) (quoting Republic Steel
                     Corp. v. Maddox, 349 U.S. 650, 652 (1965); see also Moore v. Conliffe, 7
27                   Cal. 4th 634, 642-644 (1994) (litigation privilege applied to private
                     contractual arbitration proceedings). The privilege is not limited to
28                   statements made during a trial or other proceedings, but extends to steps
                                                       18
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 19 of 29


 1                   taken prior thereto. Falcon v. Long Beach Genetics, Inc., 224 Cal. App.
                     4th 1263, 1272 (Cal. Ct. App. 2014). A communication is protected if it
 2                   has some logical relation to the proceeding. Id. The privilege is broadly
                     applied and doubts are resolved in favor of the privilege. Wang v. Heck,
 3                   203 Cal. App. 4th 677, 684 (Cal. Ct. App. 2012).

 4                   ECF No. 62, pgs. 17-18.

 5                   The Court agrees that Plaintiff’s defamation claim based on statements made to

 6    Plaintiff’s union representatives between December 2015 and July 2016 are time-barred. In his

 7    seventh claim, Plaintiff alleges that various false statements were made to his union

 8    representatives. See ECF No. 61, pgs. 44-46. Specifically, Plaintiff claims Defendant or its

 9    agents told his union representatives that: (1) Plaintiff “was not involved in treatment, payment,

10    or operations despite repeated training”; (2) Plaintiff “was terminated on 12/11/15 for unlawful

11    privacy breach”; (3) “[t]wo or three weeks ago Dan [Bailey] was seen coming out of Cal Java, a

12    coffee shop directly across from the hospital; he was wearing scrubs”; and (4) Plaintiff

13    “fraudulent[ly] donning of the firefighter’s uniform, and unauthorized entry into the hospital.”

14    ECF No. 61, pgs. 44-46. Plaintiff alleges each of these statements is false and that they resulted

15    in his union grievance being withdrawn. See id.

16                   To the extent the false statements alleged in the seventh claim resulted in

17    withdrawal of Plaintiff’s union grievance, such statements necessarily were made prior to the

18    grievance being withdrawn in, as Plaintiff alleges elsewhere in the second amended complaint,

19    July 2016. Thus, sometime in July 2016 would be the last date upon which Plaintiff would have

20    known of the factual basis of his claim. The instant action was filed in state court in December

21    2017. See ECF No. 1-1 (original complaint attached to Defendant’s Notice of Removal). Giving

22    Plaintiff the benefit of the doubt and assuming arguendo that Plaintiff’s second amended

23    complaint relates back in time to the filing of the original complaint in state court, and applying a

24    one-year limitations period, Plaintiff’s complaint was due in July 2017. Because Plaintiff’s

25    complaint was filed in state court in December 2017, Plaintiff’s claims based on allegedly false

26    statements made to his union representatives are time-barred. See Cal. Civil Code § 340(c); see

27    also Shively, 31 Cal. 4th at 1246.

28    ///
                                                        19
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 20 of 29


 1                   Defendant’s motion to dismiss should be granted as to Plaintiff’s seventh claim

 2    insofar as that claim is based on statements made to Plaintiff’s union representatives, which

 3    aspect of the seventh claim should be dismissed with prejudice as time-barred.

 4                          b.      Statements Made to the California Employment Development
                                    Department
 5

 6                   Defendant contends Plaintiff’s seventh claim should be dismissed to the extent it is

 7    based on statements made to the California Unemployment Development Department because the

 8    claim is time-barred and such statements are privileged. According to Defendant:

 9                                   BAILEY alleges that he filed for unemployment benefits in
                     December 2015 and ENLOE’s appeal of an ALJ’s finding BAILEY was
10                   eligible for benefits was denied on May 26, 2016. ECF 61, ¶¶ 175, 184.
                     That necessarily means the allegedly defamatory communications
11                   occurred between these two dates. Moreover, the only alleged defamatory
                     communications between ENLOE employees and the EDD/CUIAB in the
12                   SAC consisted of purportedly false testimony provided to the ALJ
                     presiding over BAILEY’s appeal hearing on March 18, 2016. Id. at ¶¶ 18-
13                   19, 268. BAILEY filed the instant civil action on December 11, 2017.
                     ECF Dkt. 1. Even assuming BAILEY’s defamation/slander causes of
14                   action qualified for relation back, the alleged communications fall well
                     outside the one-year statute of limitations. Cal. Civ. Proc. Code § 340(c).
15                                   In any event, these communications are absolutely
                     privileged. Cal. Civ. Code § 47(b). The absolute privilege applies to any
16                   communication made in any “judicial proceeding” or “any other official
                     proceeding authorized by law.” Id. Communications made to an official
17                   administrative agency, whether designed to prompt action or made in the
                     course of the agency’s investigation and adjudicative activities are
18                   absolutely privileged. Martin v. Kearney, 51 Cal. App. 3d 309, 311 (Cal.
                     Ct. App. 1975); King v. Borges, 28 Cal. App. 3d 27, 32 (Cal. Ct. App.
19                   1972); Ascherman v. Natanson, 23 Cal. App. 3d 861, 866 (Cal. Ct. App.
                     1972).
20
                     ECF No. 62, pg. 18.
21

22                   In his seventh claim, Plaintiff alleges that Defendant, through its agents,

23    knowingly provided false information in the context of his unemployment insurance case. See

24    ECF No. 61, pgs. 44-46. Elsewhere in the second amended complaint, Plaintiff alleges that he

25    ultimately prevailed in his unemployment insurance case on March 18, 2016. See id. at 3-4, 18

26    (citing a March 18, 2016, decision in case no. 5656295). According to Plaintiff, the State of
27    California Unemployment Insurance Appeals Board ruled that Plaintiff “was discharged for

28    reasons other than misconduct connected with his most recent work.” Id. Thus, to the extent
                                                        20
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 21 of 29


 1    Defendant or its agents published defamatory statements in the context of Plaintiff’s

 2    unemployment insurance case, the last date upon which he would have known about his claim

 3    was March 18, 2016. In all likelihood, Plaintiff’s claim would have accrued at some earlier point

 4    in time coinciding with the initial denial of his unemployment insurance claim. The Court,

 5    however, is willing to give Plaintiff the benefit of the last possible accrual date.

 6                    Based on an accrual date of March 18, 2016, and assuming again that Plaintiff’s

 7    second amended complaint relates back to the original complaint commenced in state court in

 8    December 2017, Plaintiff’s defamation claim based on allegedly false statements made in the

 9    context of Plaintiff’s unemployment insurance case is time-barred under the applicable one-year

10    statute of limitations. See Cal. Civil Code § 340(c); see also Shively, 31 Cal. 4th at 1246.

11                    Plaintiff’s seventh claim also fails to the extent it is based on alleged statements

12    made in the context of Plaintiff’s unemployment insurance case because such statements are

13    privileged. See Cal. Civil Code § 47(b); see also Martin, 51 Cal. App. 3d at 311.

14                    Defendant’s motion to dismiss should be granted as to Plaintiff’s seventh claim

15    insofar as that claim is based on statements made to California Unemployment Development

16    Department, which aspect of the seventh claim should be dismissed with prejudice as time-barred

17    and for failure to state a claim.

18                            c.      Statements Made to the California Health and Human Services
                                      Agency
19

20                    Defendant argues the seventh claim should be dismissed to the extent it is based on
21    statements made to the California Health and Human Services Agency because the statements are

22    privileged and true. According to Defendant:

23                                    BAILEY correctly alleges that the State of California
                      regulates ENLOE’s healthcare operations through the California Health
24                    and Safety Code. ECF 61, ¶ 197. Specifically, ENLOE is required by law
                      to prevent the “unauthorized access to, and use or disclosure of, patients’
25                    medical information. . . .” Cal. Health & Safety Code § 1280.15(a). The
                      California Health and Human Services Agency, California Department of
26                    Public Health (CDPH) is empowered to investigate and assess
                      administrative penalties for breaches of patient confidentiality. Id. Further,
27                    ENLOE is required by law to report any unauthorized access, use, or
                      disclosure of patient medical information within 15 business days after
28                    detection of the breach, and faces large penalties for delayed reporting.
                                                         21
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 22 of 29


 1                   § 1280.15(b)-(d).
                                      BAILEY alleges that ENLOE falsely reported to the CDPH
 2                   that BAILEY “accessed medical records of patients which he had no
                     patient care responsibilities” and BAILEY “did not access the medical
 3                   records for purposes of treatment, payment or healthcare operations,” and
                     ENLOE also made various false and misleading statements to official
 4                   investigators. ECF 61, ¶¶ 16, 217, 261, 267, 297, 322, 327, 333, 336.
                     These communications are absolutely privileged. Cal. Civ. Code § 47(b).
 5                   Communications made to an official administrative agency, whether
                     designed to prompt action or made in the course of the agency’s
 6                   investigation and adjudicative activities, are absolutely privileged. Martin,
                     51 Cal. App. 3d at 311; King, 28 Cal. App. 3d at 32; Ascherman, 23
 7                   Cal. App. 3d at 866.
                                      Moreover, ENLOE is not liable for the alleged statements
 8                   because they were true. Maldonado, 72 Cal. App. 4th at 646-647 (“In all
                     cases of alleged defamation, whether libel or slander, the truth of the . . .
 9                   communication is a complete defense against civil liability . . . [i]t is
                     sufficient if the defendant proves true the substance of the charge,
10                   irrespective of slight inaccuracy in the details”). After investigating the
                     matter, CDPH concluded that BAILEY “accessed medical records of five
11                   patients without authorization or a business need . . .” and assessed a
                     penalty against ENLOE in the amount of $50,000. ECF 61, ¶ 324; Exhibit
12                   F, CDPH Privacy Reporting Form; Exhibit G, CDPH Unauthorized
                     Disclosure/Breach Administrative Penalty Notice; Request for Judicial
13                   Notice.

14                   ECF No. 62, pgs. 18-19.

15                   In his seventh claim, Plaintiff alleges Defendant knowingly published false

16    information to the State of California Health and Human Services Agency. See ECF No. 61, pg.

17    46. Specifically, Plaintiff claims Defendant falsely reported to this agency that Plaintiff had

18    improperly accessed patient information. See id. As Defendant notes, Enloe Medical Center has

19    a duty under California law to prevent unauthorized access to patient medical information. See

20    Cal. Health & Safety Code § 1280.15(a). Defendant Enloe Medical Center is also required to

21    report any unauthorized access of patient medical information to the California Health and

22    Human Services Agency, California Department of Public Health (CDPH), which is empowered

23    to investigate breaches in patient confidentiality. See id. Plaintiff alleges in the second amended

24    complaint that Defendant did in fact report to the CDPH that Plaintiff improperly accessed patient

25    medical information and that the CDPH initiated an investigation. See ECF No. 61, pg. 46.

26    ///

27    ///

28    ///
                                                        22
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 23 of 29


 1                   The Court does not agree with Defendant that Plaintiff cannot state a claim based

 2    on statements made to the CDPH because the statements were true. Defendant asks the Court to

 3    accept as a fact that Plaintiff improperly accessed patient medical records. See ECF No. 62, pg.

 4    19. Defendant says this fact is established because Enloe Medical Center was assessed a

 5    $50,000.00 penalty by the CDPH for the breach, as demonstrated by Plaintiff’s own allegation as

 6    well as documents which the Court can judicially notice. See id.

 7                   The Court will, as it must in assessing the sufficiency of Plaintiff’s pleading,

 8    presume Plaintiff’s allegations are true. The Court will also for purposes of analysis accept that

 9    Plaintiff’s allegations are corroborated by documents Defendant asks the Court to judicially

10    notice. In doing so, however, the only fact established at this juncture is that the CDPH found

11    that Plaintiff breached patient confidentiality. Perhaps this finding was correct. Perhaps not.

12    Elsewhere in the second amended complaint, Plaintiff alleges that he ultimately won his

13    unemployment insurance appeal because it was determined that he had been discharged for

14    reasons other than misconduct. See ECF No. 62, pgs. 3-4, 18 (citing a March 18, 2016, decision

15    in case no. 5656295). Similarly, this only establishes that the California Unemployment

16    Development Department found that Plaintiff did not breach patient confidentiality, the alleged

17    misconduct at issue. Again, perhaps this finding was correct. Perhaps not. Because both

18    findings cannot be correct, this Court cannot say that the truth of the allegedly defamatory

19    statement – that Plaintiff improperly accessed patient medical records – is established on the face

20    of the second amended complaint.
21                   Nonetheless, Plaintiff’s allegations make clear that Defendant’s statements to the

22    CPDH were made in the context of that agency’s statutorily mandated investigation of a potential

23    confidentiality breach. According to Plaintiff, the California Health and Human Services Agency

24    (HHSA) “found” in a “District Office Approval and Administrative Penalty Data Sheet,” filed in

25    “Complaint CA00469431,” that “[e]mployee accessed medical records of five patients without

26    authorization or a business need,” for which a $50,000.00 penalty was assessed. ECF No. 61, pg.
27    46 (second amended complaint, ¶ 324). Plaintiff states that the finding related to a November 25,

28    2015, “[i]ncident date.” Id. Plaintiff alleges the HSSA also found “[e]mployee was reassigned to
                                                        23
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 24 of 29


 1    a different department unit in the facility, but continued to monitor patients in the department he

 2    was reassigned from” and “[t]he employee accessed the records of the five patients he was not

 3    treating, nor did he have written authorization or a business need.” Id. Finally – in terms of

 4    linking Plaintiff’s allegations to his legal theory – Plaintiff states that the HHSA’s conclusion was

 5    “found from DEFENDANT’s defamatory publications. . . .” Id.

 6                   From this, it is reasonable to infer that Plaintiff alleges an official proceeding was

 7    initiated in the HHSA related to Plaintiff accessing patient medical records on November 25,

 8    2015. The Court can also fairly infer that Plaintiff claims the HHSA’s official determination and

 9    penalty assessment were based on false statements provided by Defendant. Specifically, Plaintiff

10    alleges the following statements made by Defendant to the HHSA are untrue: that Plaintiff had

11    been reassigned on November 25, 20515; and that Plaintiff had no authority or business need to

12    access patient records on that date as a result of the reassignment. The Court agrees with

13    Defendant that such statements are privileged under state law. See Cal. Civil Code § 47(b); see

14    also Martin, 51 Cal. App. 3d at 311.

15                   Defendant’s motion to dismiss should be granted as to Plaintiff’s seventh claim

16    insofar as that claim is based on statements made to the HHSA/CDPH, which aspect of the

17    seventh claim should be dismissed with prejudice for failure to state a claim.

18                           d.     Statements Made to Cal Fire

19                   Defendant contends Plaintiff cannot state a claim based on statements made to Cal

20    Fire because such a claim is time-barred, the statements are substantially true, and the allegations
21    are too vague and conclusory. According to Defendant:

22                                    BAILEY alleges that after he appeared at ENLOE’s
                     hospital facility in his firefighter uniform in an attempt to schedule an
23                   appointment to meet with ENLOE’s CEO and an Emergency Room
                     physician in February 2016, an ENLOE employee contacted Cal Fire
24                   Chief McFadden and reported that BAILEY had “’attempted to gain
                     access’ to the facility wearing his firefighter uniform.” ECF 61, ¶¶ 223,
25                   224. BAILEY filed the instant civil action on December 11, 2017. ECF
                     Dkt. 1. Even assuming BAILEY’s defamation/slander causes of action
26                   qualified for relation back, the alleged communications fall well outside
                     the one-year statute of limitations. Cal. Civ. Proc. Code § 340(c).
27                   Moreover, the communication was true. See Maldonado, 72 Cal. App. 4th
                     at 646-647 (substantial truth is a complete defense to liability). BAILEY
28                   admits that the appeared ENLOE’s hospital facility in his firefighter
                                                           24
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 25 of 29


 1                   uniform in an attempt to schedule an appointment to meet with ENLOE’s
                     CEO and an Emergency Room physician. ECF 61, ¶ 224.
 2                                    [BAILEY f]urther alleges that some unknown employee,
                     agent, or representative of ENLOE accused BAILEY of “fraudulently
 3                   donning of the firefighter’s uniform and unauthorized entry into the
                     hospital” in an unknown oral or written communication (by speech, email,
 4                   fax or some unknown means) to some unknown person at the local
                     community fire department [at] some unknown point in time. Id. at ¶¶
 5                   308-309, 315-316. These vague, conclusory allegations fail to state a
                     plausible claim for relief. See Bell Atlantic Corp. v. Twombly, 550 U.S.
 6                   544, 555 (stating a plausible entitlement to relief “requires more than
                     labels and conclusions” and that the “[f]actual allegations must raise a
 7                   right to relief above the speculative level”).

 8                   ECF No. 62, pgs. 19-20.

 9                   In his seventh claim, Plaintiff alleges that Defendants made various false

10    statements to Cal Fire through its agents and that such statements resulted in the loss of his job as

11    a volunteer firefighter. See ECF No. 61, pgs. 44-47. According to Plaintiff, Defendant or its

12    agents “representatives intentionally and maliciously published (by speech, email, fax or some

13    unknown means) statements that caused PLAINTIFF to lose his position as a volunteer

14    Firefighter for Butte County with Cal Fire. PLAINTIFF.” Id. at 44. Plaintiff adds: “PLAINTIFF

15    is informed, believes and thereon alleges that DEFENDANT and/or it’s [sic] agents or

16    representatives falsely accused PLAINTIFF of “fraudulent[ly] donning of the firefighter’s

17    uniform, and unauthorized entry into the hospital”; without any factual basis to imply the uniform

18    was “fraudulent[ly]” obtained.” Id. (italics in original). Plaintiff also states: “DEFENDANT

19    and/or its agents or representatives published in oral and written communication to the local

20    community fire department that ultimately lead to dismissal from his career as a volunteer

21    firefighter” and “[f]urther, DEFENDANT and its agents or representatives published in oral,

22    telephonic, email, fax, or yet to be disclosed communication that PLAINTIFF ‘unauthorized

23    entry’ into EMC by ‘fraudulently donning’ a firefighters uniform’” Id. at 45 (italics in original).

24                   The Court rejects Defendant’s argument that the statements are substantially true.

25    While Plaintiff may have admitted that he was wearing a firefighter uniform when he appeared at

26    Enloe Medical Center to schedule an appointment, this does not establish that he was wearing the

27    uniform “in an attempt to schedule” the appointment, as Defendant suggests. Moreover,

28    Defendant’s argument does not address other allegedly false statements that Plaintiff says caused
                                                        25
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 26 of 29


 1    him to lose his position with Cal Fire. Plaintiff alleges Cal Fire was told his entry to the hospital

 2    was “unauthorized,” an allegation Defendant’s argument does not address. Defendant also does

 3    not address Plaintiff’s allegation that Defendant’s representation that Plaintiff had “fraudulently”

 4    donned a firefighter’s uniform is false. Plaintiff’s admission that he was wearing a firefighter’s

 5    uniform when he attempted to schedule an appointment at the hospital does not establish the truth

 6    of the statements allegedly made by Defendant through its agents.

 7                    As to application of the one-year statute of limitations to this claim, Defendant

 8    states Plaintiff appeared at the hospital wearing a firefighter’s uniform in February 2016.

 9    Apparently using this as the accrual date, Defendant concludes the complaint filed in December

10    2017 is untimely. While it is not known when the allegedly defamatory statements were made to

11    Cal Fire, it is reasonable to presume that the latest date Plaintiff’s claim based on such statements

12    could accrue would be the date Plaintiff learned that he lost his volunteer firefighter job. This

13    date, however, is not shown in the second amended complaint. Therefore, there is no way for this

14    Court to calculate whether Plaintiff’s claim is timely.

15                    Defendant’s last argument is more persuasive. Defendant contends Plaintiff’s

16    allegations are too vague and conclusory to state a claim for relief. The Court agrees. As

17    Defendant notes, Plaintiff alleges that some unknown form of communication was published to

18    an unknown person or persons at an unknown point in time. Further, as discussed above, Plaintiff

19    does not allege when he learned the statements had been made or when he lost his volunteer

20    firefighter position.
21                    Defendant’s motion to dismiss should be granted as to Plaintiff’s seventh claim

22    insofar as that claim is based on statements made to Cal Fire, which aspect of the seventh claim

23    should be dismissed with leave to amend.

24    ///

25    ///

26    ///
27    ///

28    ///
                                                         26
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 27 of 29


 1                     2.     Eighth Claim

 2                     In his eighth claim, Plaintiff alleges the following facts:

 3                             1.      Defendant “slanderously accused PLAINTIFF of violating
                       the Public[] Trust by falsely alleging that the PLAINTIFF inappropriately
 4                     accessed protected patient information without authorization or for reasons
                       other than treatment, payment, or healthcare operations.” ECF No. 62, pg.
 5                     48.
 6                             2.     Defendant “fraudulently and slanderously described
                       PLAINTIFF as a gun-owning hunter alluding that unnamed sources felt
 7                     PLAINTIFF might be a threat while attempted to ‘paint a concerning
                       picture.’” Id.
 8
                               3.    Defendant “falsely claims without any proof or factual
 9                     basis that PLAINTIFF was witnessed near the medical facility while
                       wearing scrubs on an unspecified date or location.” Id.
10
                              4.     Defendant “fraudulently and slanderously claimed
11                     PLAINTIFF went ‘rogue’ when accessing ER patient information despite
                       the phone record time stamps and computer access records correlating to
12                     give PLAINTIFF specific reason and cause for access to pertinent patient
                       information.” Id.
13

14                     Defendant argues the eighth claim should be dismissed because it is time-barred,

15    the alleged statements do not have a tendency to cause injury, and the alleged statements are true.

16    See ECF No. 62, pgs. 20-21.

17                     The Court finds the eighth claim should be dismissed, not for the reasons outlined

18    by Defendant, but because the claim is subsumed within his seventh claim and is, therefore,

19    duplicative. As discussed at the outset, Plaintiff’s seventh claim is styled as the more general

20    defamation tort claim. The eighth claim is labeled “slander,” which is merely defamation by a
21    specific means. Moreover, the eighth claim refers generally to the allegedly defamatory

22    statements Plaintiff more specifically outlines in the seventh claim. These aspects of Plaintiff’s

23    pleading reflect a degree of redundancy which, of course, is not held against Plaintiff given his

24    pro se status.

25                     The Court also notes that Plaintiff’s motion for leave to amend sought permission

26    to raise a single new claim based on defamation. See ECF No. 50. At the time the motion was
27    filed, Defendant’s motion for summary judgment on claims raised in the original complaint had

28    been pending for five months. See ECF No. 32. The proposed amended complaint submitted
                                                          27
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 28 of 29


 1    with Plaintiff’s motion included a single defamation claim. See ECF No. 60. In granting

 2    Plaintiff’s motion for leave to amend, the Court permitted the single new claim. See ECF No. 59.

 3    Though the Court also dismissed the new claim as deficient because Plaintiff did not identify the

 4    allegedly defamatory statements, the Court did not permit Plaintiff further leave to amend carte

 5    blanche. See id. The Court’s finding that Plaintiff’s eighth claim is duplicative of the seventh

 6    claim is consistent with this procedural history.

 7                    Plaintiff’s eighth claim should be dismissed with prejudice as duplicative.

 8

 9                                             V. CONCLUSION

10                    At the time Plaintiff sought leave to amend, Defendant’s motion for summary

11    judgment had been pending for several months. The Court exercised its discretion and permitted

12    Plaintiff to add his defamation allegations in order to provide him a full and fair opportunity to

13    frame his claims. In doing so, the Court set aside any argument that Plaintiff may have sought leave

14    to amend as a delaying tactic. While the Court is mindful of its obligation to provide Plaintiff an

15    opportunity to be heard, and for this reason recommends he be granted one more bite at the

16    defamation apple, the Court is also mindful of its obligation to Defendant to avoid undue prejudice

17    resulting from delay, as well as its obligation to the public to provide expeditious resolution of cases

18    before it. Balancing these interests, the Court finds that it is time for this matter to proceed past the

19    pleading stage and that further amendment should be limited.

20                    Based on the foregoing, the undersigned recommends that:
21                    1.      Defendant’s motion to dismiss, ECF No. 62, be granted;

22                    2.      Plaintiff’s third, fourth, and fifth claims be dismissed with prejudice;

23                    3.      Plaintiff’s seventh claim based on statements made to Plaintiff’s union

24    representatives, statements made to the California Employment Development Department, and

25    statements made to the California Health and Human Services Agency claim be dismissed with

26    prejudice;
27                    4.      Plaintiff’s seventh claim based on statements made to Cal Fire be dismissed

28    with leave to amend;
                                                          28
     Case 2:18-cv-00055-KJM-DMC Document 75 Filed 02/23/21 Page 29 of 29


 1                   5.      Plaintiff’s eighth claim be dismissed with prejudice as duplicative; and

 2                   6.      Plaintiff be permitted to: (i) file a third amended complaint to cure the

 3    defects identified herein as to his seventh claim based on statements made to Cal Fire; or (ii) elect

 4    to voluntarily dismiss the remainder of the seventh claim and proceed solely on the first, second,

 5    and sixth claims for relief as alleged in the second amended complaint.

 6                   These findings and recommendations are submitted to the United States District

 7    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 8    after being served with these findings and recommendations, any party may file written objections

 9    with the court. Responses to objections shall be filed within 14 days after service of objections.

10    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

11    Ylst, 951 F.2d 1153 (9th Cir. 1991).

12

13    Dated: February 23, 2021
                                                          ____________________________________
14                                                        DENNIS M. COTA
15                                                        UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        29
